Name: Commission Regulation (EC) NoÃ 888/2008 of 11Ã September 2008 amending the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 12.9.2008 EN Official Journal of the European Union L 244/9 COMMISSION REGULATION (EC) No 888/2008 of 11 September 2008 amending the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the market in the sugar sector (1), and in particular Article 33(2)(a) and (4) thereof, Whereas: (1) The rates of the refunds applicable from 29 August 2008 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 851/2008 (2). (2) It follows from applying the rules and criteria contained in Regulation (EC) No 851/2008 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The rates of refund fixed by Regulation (EC) No 851/2008 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 12 September 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 2008. For the Commission Heinz ZOUREK Director-General Enterprise and Industry (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 231, 29.8.2008, p. 17. ANNEX Rates of refunds applicable from 12 September 2008 to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty (1) CN code Description Rate of refund in EUR/100 kg In case of advance fixing of refunds Other 1701 99 10 White sugar 16,95 16,95 (1) The rates set out in this Annex are not applicable to exports to (a) third countries: Andorra, Liechtenstein, the Holy See (Vatican City State), Croatia, Bosnia-Herzegovina, Serbia, Kosovo (), Montenegro, Albania and the former Yugoslav Republic of Macedonia and to the goods listed in Tables I and II of Protocol 2 to the Agreement between the European Community and the Swiss Confederation of 22 July 1972 exported to the Swiss Confederation. (b) territories of the EU Member States not forming part of the customs territory of the Community: the Faeroe Islands, Greenland, Heligoland, Ceuta, Melilla, the Communes of Livigno and Campione dItalia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible and not forming part of the customs territory of the Community: Gibraltar (2) As defined by United Nations Security Council Resolution 1244 of 10 June 1999.